Title: To James Madison from Hubbard Taylor, 10 March 1794
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Clarke County Kentucky 10th. Mar: 1794
I wrote you in February and inclosed you some publications of the Democratic Society of this State, and hope they got safe to hand. At that time I thought the remonstrance would have met with a great majority of signers, but now think differently. Altho’ there are but few (if any) but most ardently wishes for the grand object the Mississippi yet many think the remonstrance couched in too harsh language.
The alarm we have had respecting the probability of a British war, together with Clarkes intended expedition has frustrated the adventurers of produce down the River, some has declined all thoughts of the scheme. This has put a Stop to the purchase of Tobo. Hemp &c. by the Merchants.
The Resolutions proposing aditional duties on importations in certain cases was pu[b]lished in our last papers they are generally applauded by all I have heard speak of them, and I hope they will succeed.
You no doubt will have heard that the Indians faild to come in at the time appointed to deliver up the prisoners—their conduct has not disappointed many who are acquainted with their politicks in these matters. Wayne is still in close Winter quarters notwithstanding his many boasting threats to drink of the Lake waters in three weaks. The Cavalry after going out to Headquarters and reducing the horses much is sent back to this State to recruit there them again.
I am in great hopes you have got a good and sufficient proportion of Republicans in Congress this session the peace and happiness of the Union I suppose depends on it, but more particularly this State.
The furnace for making Iron that has so long been on hand in this Country has at length begun to produce good Castings—but no forge is yet erected; it has lessened the price of Castings at least ⅓ and are in hopes we shall soon get Iron in the same proportion.
The Small pox that made its appearance in this State this Winter has been very fatal both in the Natural way and by inoculation. Forty or upwards died in Lexington, the proportion has not been so great in the country tho but few families inoculated except near Lexington. It is thought the sickly fall Occationed its being so fatal.
None of our papers are worth inclosing or would send some forward to you. I wish you an agreable session And, I am with great regard and esteem Dr Sir yr affe. Hble. sert:
H. Taylor
